DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,4-9,11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al. (WO 2014/105741). Fig. 9B shows a prosthetic heart valve, comprising: a non-collapsible annular frame 192 having annularly spaced commissure posts 195 and an annulus portion disposed adjacent an inflow edge, the frame being configured to expand (paragraphs 104,105) from an initial condition having a first diameter to an expanded condition having a second diameter larger than the first diameter when a predetermined force is applied to an inner surface of the frame. Fig. 5A shows a valve assembly 130 connected to the frame and including a plurality of leaflets 134. Regarding claim 2, Fig. 22B shows a frame 514 with an outflow edge opposite the inflow edge, a distance between the outflow edge and the inflow edge defining a width of the frame, and a weakened portion 515 extends along at least a portion of the width of the frame, the weakened portion being configured to deform 274a,274b that are engaged with one another when the frame is in the initial condition and that are separated from one another in the expanded condition, paragraph 119. With respect to claim 7, Figs. 11B,D,F show a frame can include a limiting member 256 connecting a first one of the segments to a second one of the segments, where the limiting member enables the frame to expand from a first diameter to a second diameter but prevents the frame from expanding to a larger diameter greater than the second diameter. Regarding claims 8,9 Figs. 12A-D show the frame comprise a locking member 275 configured to interlock the segments when the frame is in the initial condition with projection 275 on segment 274b and a corresponding recess defined on second segment 274a and they matingly fit together. With respect to claim 11, Figs. 4A,B show a frame can be provided with an expansion zone 118 having a first length in the initial condition and a second length larger than the first length in the expanded condition.  Regarding claim 12, Fig. 9B shows how a frame can be provided with a plurality of expansion zones 196 annularly spaced about the frame. With respect to claims 13,14 Chung et al. disclose (paragraph 105) the expansion zone plastically deforms to the second length and is constructed that it responds and acts or constructed as a spring. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (WO 2014/105741) in view of Camrud et al. (6258117). Chung et al. is explained supra. However, Chung et al. did not explicitly state the weakened portions were grooves in the frame that extend the dimension of the structure. Camrud et al. teach (Figs. 1A,C) a frame 10 with grooves 42,44,46,48 that provide weakened portion, col. 5, lines 19-33. It would have been obvious to one of ordinary skill in the art to alternatively use grooves for weakened portions as taught by Camrud et al. in the frame of Chung et al. such that it provides the heart valve device to sufficiently expand to a larger diameter under pressure or force to accommodate the vessel condition. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (WO 2014/105741) in view of Braido et al. (2016/0045312). Chung et al. is explained supra. However, Chung et al. did not explicitly state the interlocking element is a tooth and a second tooth is in the recess to provide a locking position when the teeth pass over one another. Braido et al. teach (Figs. 40,41) a heart valve device in which an expandable diameter can be achieved and maintained with interlocking teeth, paragraph 136. It would have been obvious to one of ordinary skill in the art to . 
Claims 15,16 are rejected under 35 U.S.C. 103 as being unpatentable over Spence et al. (WO 2013/114214) in view of Chung et al. (WO 2014/105741). Fig. 10C of Spence shows a heart valve with an annular base formed of a coil 190 having a plurality of turns 192 with the base being configured to expand from an initial condition having a first diameter to an expanded condition having a second diameter larger than the first diameter when a predetermined force is applied to an inner surface of the base. Spence also shows a valve assembly with leaflets. However, Spence did not explicitly disclose the leaflet frame including a plurality of annularly spaced commissure posts. Chung et al. teach (Fig. 15) that heart valve assemblies can include a leaflet frame with a plurality of annularly spaced commissural posts. It would have been obvious to one of ordinary skill in the art to use a leaflet frame with commissural posts as taught by Chung et al. in the heart valve assembly of Spence et al. such that it provides support around the circumference and is resilient. With respect to claim 16, it can be construed that turns of the coil move relative to one another as force causes any expansion of the diameter. 

Allowable Subject Matter
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799